 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
10   PATRICK PIZZELLA,                                      Case No.: 2:19-cv-00361-JCM-NJK
11           Plaintiff,                                                  ORDER
12   v.
13
     SIN CITY INVESTMENT GROUP, INC., et
14   al.,
15           Defendant.
16           Patrick Pizzella is now Acting Secretary of Labor. See Docket No. 21 at 1 n.1. A “[public]
17 officer’s successor is automatically substituted as a party.” Fed. R. Civ. P. 25(d). Accordingly,
18 the Clerk’s Office is INSTRUCTED to substitute Patrick Pizzella in place of R. Alexander
19 Acosta.
20         IT IS SO ORDERED.
21         Dated: August 16, 2019.
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                     1
